Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments which state the alternative image is processed in portions for each channel for each pixel as opposed to generating an output image on a pixel by pixel basis as previously claimed obviates the non-statutory double patenting rejections of claims 1, 10, and 19 made in the office action mailed on December 22, 2021. Further, applicant’s claimed invention generates a respective score distribution of values for each channel comprises a discrete set of values. The prior art of record, Porikili, teaches defining said score distribution mathematically as a Gaussian distribution. Other, similar prior art of record which teach generating images using neural network layers include: Reynolds et al. (2004/0045030 see paragraphs 0050-0059), Toyama (2005/0008193, which analyzes images in a similar manner for object tracking), Nayar et al. (7,149,262, which generates equivalent upscaled images from a low resolution image), and Monatryshyn (10,051,253, who uses neural network layers to predict images during image encoding).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/Primary Examiner, Art Unit 2421